Title: Vergennes to the Commissioners, 29 April 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


      
       A Versailles le 29. Avril 1778
      
      J’ai communiqué à M. de Sartine, Messieurs, l’office que vous m’avez fait l’honneur de m’adresser dans la vüe d’obtenir des convois pour la sûreté du commerce que les négocians de Nantes et de Bordeaux font avec 1’Amérique Septentrionale; Je joins ici une copie de la réponse de ce Ministre; vous y verrez que le Roi a pris les mesures les plus efficaces pour protéger le commerce des Américains comme aussi celui de ses propres sujets, et je suis persuadé, Messieurs, que vous trouverez dans ces mesures une preuve satisfaisante des dispositions de Sa Majesté en faveur des Etats-unis.
      
       J’ai l’honneur d’être très parfaitement Messieurs, votre très humble et très obéissant Serviteur.
       De Vergennes
      
     